 

Exhibit 10.1

 



Execution Version

 

AMENDMENT NO. 2

TO FIRST LIEN CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO FIRST LIEN CREDIT AGREEMENT, dated as of April 6, 2020
and effective as of December 31, 2019 (this “Amendment”), is by and among
TELIGENT, INC., a Delaware corporation (the “Borrower”), its Subsidiaries
signatory hereto, the lenders from time to time party hereto (each a “Lender”
and, collectively, the “Lenders”), ACF FINCO I LP, a Delaware limited
partnership, as administrative agent and collateral agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”). For purposes of this Amendment, all terms used herein
which are not otherwise defined herein, including but not limited to those terms
used in the recitals hereto, shall have the respective meanings assigned thereto
in the Amended Credit Agreement (as defined below).

 

WHEREAS, the Administrative Agent, Lenders, Borrower and other Credit Parties
have entered into financing arrangements pursuant to which the Lenders (or
Administrative Agent on behalf of the Lenders) have made and may make Loans and
provide other financial accommodations to Borrower as set forth in (i) the First
Lien Credit Agreement, dated as of December 13, 2018, as amended by that certain
Consent and Amendment No. 1 to First Lien Credit Agreement, dated as of October
31, 2019 (as in effect prior to the effectiveness of this Amendment, the “Credit
Agreement”, and as the same is further amended by this Amendment and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Amended Credit Agreement”), by and among the Administrative Agent, Lenders,
Borrower and other Credit Parties and (ii) the other Credit Documents,
including, without limitation, this Amendment;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement, as provided more fully
herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants contained in the Credit Agreement and herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Amendments to the Credit Agreement. Subject to the conditions to
effectiveness set forth in Section 3 hereof, and in reliance upon the
representations and warranties made by the Credit Parties in Section 2 hereof,
pursuant to Section 12.01 of the Credit Agreement and subject to the terms and
conditions herein, the Credit Agreement is hereby amended as set forth below in
this Section 1.

 

1.01.       Section 1.1 of the Credit Agreement is hereby amended:

 

(a)       by inserting the following new definitions in correct alphabetical
order:

 

“‘Amendment No. 2 Effective Date’ shall mean December 31, 2019.”

 



1 

 

 

“‘Amendment No. 2 Closing Date’ shall mean April 6, 2020.”

 

“‘Liquidity’ shall mean, at any time, Availability, plus unrestricted cash and
Cash Equivalents of any Credit Party that is on deposit in deposit accounts or
in securities accounts, or any combination thereof, and which such deposit
accounts and/or securities accounts are the subject of a Control Agreement.”

“‘Maximum Cash Amount’ shall have the meaning set forth in Section 8.17.

 

(b)       by amending and restating the following definitions:

 

“‘Applicable Margin’ shall mean (a) from the Closing Date until the Amendment
No. 2 Closing Date, a percentage per annum equal to, with respect to Loans, (i)
that are Eurodollar Loans, 3.75 percentage points and (ii) that are ABR Loans,
2.75 percentage points and (b) from and including the Amendment No. 2 Closing
Date to the Maturity Date, a percentage per annum equal to, with respect to
Loans, (i) that are Eurodollar Loans, 5.50 percentage points and (ii) that are
ABR Loans, 4.50 percentage points.”

 

“‘ABR’ shall mean, for any day, a fluctuating rate of interest per annum
(rounded upward, if necessary, to the next highest 1/16 of 1%) equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate
in effect on such day plus ½ of one percentage point (c) the Eurodollar Rate
with a term of one month plus one percentage point, and (d) (i) from the Closing
Date until the Amendment No. 2 Closing Date, 2.00% per annum and (ii) from and
including the Amendment No. 2 Closing Date, 2.50% per annum. Changes in the rate
of interest on that portion of any Loans maintained as ABR Loans will take
effect simultaneously with each change in the ABR.”

 

“‘Cash Dominion Period’ shall mean the period (a) commencing (i) on any day that
Excess Availability is less than an amount equal to ten percent (10%) of the
Commitments, at any time or (ii) upon the occurrence and during the continuance
of any Event of Default, and (b) continuing until (i) to the extent that the
Cash Dominion Period has occurred due to clause (a)(i) of this definition, for
the previous ninety (90) consecutive calendar days, Excess Availability at all
times has been greater than or equal to an amount equal to ten percent (10%) of
the Commitments, and (ii) to the extent that the Cash Dominion Period has
occurred due to clause (a)(ii) of this definition, such Event of Default is
cured, waived or no longer exists for a period of at least thirty (30) days.
Notwithstanding the foregoing, from and after the Amendment No. 2 Closing Date,
a Cash Dominion Period shall be commenced by the Administrative Agent upon
written notice to Borrower that expressly provides that a Cash Dominion Period
has commenced and shall continue until written notice from the Administrative
Agent that expressly provides that the Cash Dominion Period shall terminate.”

 

“‘Consolidated Adjusted EBITDA’ shall mean, for a specified period, an amount
determined for the Borrower and its Subsidiaries on a consolidated basis equal
to

 

(a)       Consolidated Net Income,

 

plus

 



2 

 

 

(b)       to the extent deducted in calculating Consolidated Net Income for such
period, the sum of, without duplication, amounts for:

  

(i)            Consolidated Interest Expense (net of interest income),

 

(ii)           provisions for Taxes based on income,

 

(iii)          total depreciation expense,

 

(iv)          total amortization expense,

 

(v)           other non-cash charges reducing Consolidated Net Income (excluding
any such non cash item (x) to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period or (y) relating to a
write-down, write off or reserve with respect to Receivables),

 

(vi)          losses on asset sales, disposals or abandonments, including
derivative liabilities or losses related to the 2023 Convertible Notes (other
than (i) of current assets and (ii) asset sales, disposals or abandonments in
the ordinary course of business),

 

(vii)         fees and expenses incurred in connection with (i) the consummation
of the Transactions on the Closing Date, in an aggregate amount not to exceed
$1,500,000 and (ii) the development, preparation, negotiation and execution of,
and any amendment, waiver, supplement or modification to this Agreement and the
Second Lien Credit Agreement, in an aggregate amount not to exceed $1,500,000,
in each case, to the extent disclosed to Administrative Agent,

 

(viii)        fees and expenses incurred in connection with a Permitted
Acquisition, a permitted Disposition or the refinancing or redemption of
Indebtedness pursuant to Section 9.01(b) to the extent disclosed to
Administrative Agent, provided, to the extent such transactions have not been
consummated, in an amount not greater than $1,000,000 in the aggregate,

 

(ix)           foreign exchange losses,

 

(x)            legal fees and expenses incurred in connection with litigation
and arbitration matters as agreed from time to time by the Company and
Administrative Agent,

 

(xi)           fees and expenses incurred in connection with compliance with
NASDAQ listing standards, in an amount not to exceed $250,000, and

 

(xii)          losses attributed to failure to supply penalties in an amount not
to exceed (i) $2,000,000 for such losses incurred for the twelve-month period
ending on December 31, 2019 and (ii) $0 for any losses after December 31, 2019;

 

minus

 

(c)       to the extent included in calculating Consolidated Net Income for such
period, the sum of, without duplication, amounts for:

 



3 

 

 

(i)              other non-cash gains increasing Consolidated Net Income for
such period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for a potential cash item in any prior
period),

 

(ii)             gains on asset sales, disposals or abandonments (other than (A)
of current assets and (B) asset sales, disposals or abandonments in the ordinary
course of business),

 

(iii)            foreign exchange gains;

 

(iv)            extraordinary gains and income; and

 

(v)             gains related to the 2023 Convertible Notes;

 

provided; however, for purposes of determining the Total Net Leverage Ratio,
Consolidated Adjusted EBITDA shall be determined on a Pro Forma Basis;

 

provided; further, that, notwithstanding the foregoing, the amount of
Consolidated Adjusted EBITDA that is attributable to revenues from customers
located in countries other than the United States and Canada shall not exceed
15% of the Consolidated Adjusted EBITDA of Borrower and its Subsidiaries on a
consolidated basis for any specified period, except to the extent such revenues
are actually distributed to the Borrower or any other Credit Party.”

 

“‘Eurodollar Rate’ shall mean, with respect to any Eurodollar Loan for any
Interest Period, a rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) equal to the greater of (a) (i) from the Closing Date until the
Amendment No. 2 Closing Date, 1.00% per annum and (ii) from and including the
Amendment No. 2 Closing Date to the Maturity Date, 1.50% per annum and (b) an
amount equal to (i) the rate per annum appearing on Bloomberg Professional
Service Page BBAN1 offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two (2) business days prior to the first day of such interest
period for a term comparable thereto; multiplied by (ii) the Statutory Reserve
Rate. If for any reason the rate referred to in clause (b)(i) is not available,
for any such interest period, such rate will be (x) a comparable successor or
alternative interbank rate for deposits in Dollars that it, at such time,
broadly accepted by the loan market in lieu of the Eurodollar Rate and is
reasonably acceptable to the Administrative Agent in consultation with the
Borrower or (y) solely if no such broadly accepted comparable successor
interbank rate exists at such time, a successor or alternative index rate as the
Agent may reasonably determine in light of prevailing market practices and is
reasonably acceptable to the Borrower; provided that, to the extent a successor
or alternative index rate cannot be agreed upon in accordance with clause (x) or
(y) above within five (5) Business Days after the Eurodollar Rate becomes
unavailable, all Loans hereunder will be deemed to be ABR Loans (and shall bear
interest accordingly) for purposes of the definition of “Applicable Margin” and
Section 2.10, until such time as an alternative rate can be agreed upon in
accordance with clause (x) or (y).”

 

“‘Fee Letter’ shall mean, collectively, the (i) Amended and Restated Fee Letter
dated as of the Closing Date by and between the Borrower, the Administrative
Agent and the First Lien Agent, as amended, restated, supplemented or otherwise
modified from time to time, (ii) Amendment Fee Letter dated as of the Amendment
No. 1 Effective Date by and between the Borrower, the Administrative Agent and
the First Lien Agent, as amended, restated, supplemented or otherwise modified
from time to time and (iii) Amendment No. 2 Fee Letter dated as of the Amendment
No. 2 Effective Date by and between the Borrower and the Administrative Agent,
as amended, restated, supplemented or otherwise modified from time to time.”

 



4 

 

 

“‘Net Revenue’ means, for any period, (a) Credit Parties’ gross revenues during
such period, less (b)(i) trade, quantity and cash discounts allowed by a Credit
Party, (ii) discounts, refunds, rebates, charge backs, retroactive price
adjustments and any other allowances which effectively reduce net selling price,
(iii) product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (v) set-offs and counterclaims, and (vi) any other
similar and customary deductions used by a Credit Party in determining net
revenues, all, in respect of (a) and (b), as determined in accordance with GAAP
and in the ordinary course of business (and not, for the avoidance of doubt,
revenues from extraordinary, non-recurring or unusual events).”

 

“‘Restricted Credit Party Intercompany Investment Amount” shall mean at any time
$5,000,000; provided; that from and after the Amendment No. 2 Closing Date, no
more than $1,000,000 shall be permitted to be invested in Teligent OU, a private
limited company organized in Tallin, Republic of Estonia; provided, further,
that, after the PIK Termination Date if (x) the Total Net Leverage Ratio, on a
Pro Forma Basis, does not exceed 4.50:1.00, (y) the revenue of Borrower and its
Subsidiaries for the Test Period measured at the end of the most recently ended
two consecutive fiscal quarters is greater than $120,000,000 and (z) the pro
forma average daily Excess Availability for the Test Period measured at the end
of the most recently ended two consecutive fiscal quarters of the Credit Parties
on a consolidated basis is greater than $10,000,000, Restricted Credit Party
Intercompany Investment Amount shall mean $10,000,000.”

 

1.02        Section 4.03 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“SECTION 4.03 Field Examination Fees; Appraisals. Borrower shall be liable for
and promptly reimburse Administrative Agent for all reasonable and documented
out-of-pocket fees, costs and expenses associated with periodic, field
examinations and appraisals of Collateral performed by Administrative Agent
and/or Administrative Agent’s sub-agents, all as deemed necessary by
Administrative Agent in its Permitted Discretion; provided, that, so long as no
Event of Default has occurred and is continuing, Borrower shall not be liable
for or shall not be required to reimburse Administrative Agent for such fees,
costs or expenses with respect to more than two (2) field examinations and two
(2) appraisals for each of Receivables, Inventory, Equipment, and Real Property
in any calendar year (which, for the avoidance of doubt, Administrative Agent
may elect not to require in its sole discretion). Borrower acknowledges and
agrees that during the continuance of an Event of Default, Borrower shall be
liable for and shall reimburse Administrative Agent for all fees, costs and
expenses of all field examinations and appraisals conducted by Administrative
Agent and/or its agents, without limit and regardless of the number of field
examinations or appraisals conducted by Administrative Agent or its agents in
any calendar year. Administrative Agent agrees to provide Borrower with a copy
of the report for any such field examination or appraisal so long as such report
exists and, if requested, Borrower executes and deliver to Administrative Agent
a non-reliance letter in satisfactory form.”

 

1.03       Section 5.01(d) clauses (i)-(ii) are hereby amended and restated in
their entirety as follows:

 

“(i)       after the Amendment No. 2 Closing Date but on or before October 6,
2021, at a price equal to 100% of the principal amount of the Loans being
prepaid plus all interest on the principal amount being prepaid that has accrued
through the prepayment date plus a premium equal to 2.0% of the Commitment;

 



5 

 

 

(ii)       after October 6, 2021 but on or prior to October 6, 2022, at a price
equal to 100% of the principal amount of the Loans being prepaid plus all
interest on the principal amount being prepaid that has accrued through the
prepayment date plus a premium equal to 1.0% of the Commitment; and”

 

1.04       Section 5.02(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(b)       Mandatory Prepayments.

 

(i)       Concurrently with the receipt by any Credit Party of any proceeds from
any Disposition pursuant to Section 9.04(k), then the Borrower shall retain the
Net Proceeds therefrom and/or apply the Net Proceeds therefrom to prepay the
Loans, in either case, until Liquidity equals (but does not exceed) $10,000,000.

(ii)      In addition, until the Discharge of the First Lien Obligations (as
defined in the Intercreditor Agreement), amounts otherwise required to be
prepaid pursuant to Sections 5.02(a) – (c) of the Second Lien Credit Agreement
shall instead be required to be paid under the terms of this Agreement (unless
waived by the Administrative Agent) as if such provisions were fully set forth
herein, provided, that any references set forth therein to “Term Loans” shall be
deemed to be a reference to the Loans hereunder.

 

(iii)     For the avoidance of doubt, to the extent (x) no Loans are outstanding
or (y) (i) the Credit Parties have a maximum amount of Liquidity equal to
$10,000,000 or (ii) any such mandatory prepayment of the Obligations (but
excluding, for the avoidance of doubt, a mandatory prepayment arising under
Section 5.2(b)(i) hereof) arising from the same circumstances requiring the
prepayment of the Second Lien Indebtedness hereunder is waived by the
Administrative Agent, no mandatory prepayment shall be required under this
Agreement and shall instead be applied to the prepayment of the Second Lien
Indebtedness to the extent required under the Second Lien Loan Documents.”

 

1.05       Section 6.02 of the Credit Agreement is hereby amended by inserting a
new clause (d) as follows:

 

“(d)       Maximum Cash Amount. After giving effect to the making of any such
Loan, the Credit Parties’ book cash is not in excess of the Maximum Cash
Amount.”

 

1.06       Section 8.01(a) and (c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(a)       Monthly Financial Statements. As soon as available and in any event
within thirty (30) days after the end of each month, (i) (x) unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such month, and (y) unaudited consolidated statements of income and cash flow
of the Borrower and its Subsidiaries as of the end of such month and for the
portion of the fiscal year then ended, in each case, including in comparative
form the figures for the corresponding month in the preceding fiscal year of
Borrower, and year-to-date portion of, the immediately preceding fiscal year of
Borrower, (ii) a schedule of Consolidated Adjusted EBITDA for the year-to-date
portion of such fiscal year ending concurrently with such month, including, in
comparative form Consolidated Adjusted EBITDA for the same year-to-date period
in the immediately preceding fiscal year and (iii) a monthly Liquidity forecast
in a form reasonably acceptable to Administrative Agent, together with a
certification from an Authorized Officer of Borrower, that Borrower is in
compliance with the minimum Liquidity requirement set forth in Section 9.13(d)
in a form reasonably acceptable to Administrative Agent.”

 



6 

 

 

“(c)       Annual Financial Statements. As soon as available and in any event
within one hundred twenty (120) days after the end of the fiscal year of
Borrower ending December 31, 2019 and within ninety (90) days after the end of
each fiscal year of Borrower thereafter, (i) copies of the consolidated balance
sheets of the Borrower and its Subsidiaries, and the related consolidated and
consolidating statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
for the immediately preceding fiscal year, such consolidated statements to be
audited and certified accompanied by a report and unqualified opinion of
Deloitte or another independent firm of certified public accountants of
nationally recognized standing reasonably acceptable to the Administrative Agent
(which report and opinion shall (x) state that such financial statements present
fairly in all material respects the financial position for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years and (y)
not be subject to any “going concern” exception (except with respect to the
opinion delivered in connection with the fiscal year ending December 31, 2019)
or any qualifications or exception as to the scope of the audit), together with
a management discussion and analysis (with reasonable detail and specificity) of
the results of operations for the fiscal periods reported and (ii) a schedule of
Consolidated Adjusted EBITDA for such fiscal year, including, in comparative
form for the same year to date period in the immediately preceding fiscal year.”

 

1.07       Section 8.01 of the Credit Agreement is hereby amended by inserting a
new clause (q) as follows:

 

“(q) Cash Flow Forecast. Commencing in the week of April 6, 2020, on or prior to
the close of business on the Wednesday of such week and each week thereafter,
the Borrower shall deliver to the Administrative Agent a thirteen-week cash flow
forecast detailing cash receipts and cash disbursements as of the end of the
prior week, and, commencing with the second such forecast, a variance analysis
against the immediately preceding forecast, all in reasonable detail and duly
certified by an Authorized Officer of the Borrower as having been prepared in
good faith based on assumptions believed to be fair and reasonable in light of
the conditions existing at the time of delivery of such forecast.”

 

1.08       Section 8.15 of the Credit Agreement is hereby amended and restated
as follows:

 

“SECTION 8.15 Post-Closing. The Borrower shall use commercially reasonable
efforts to deliver to the Administrative Agent, within thirty (30) days after
the Amendment No. 2 Closing Date (or such later date approved by Administrative
Agent), Control Agreements for each deposit account listed on Schedule 7.25
(other than for any Excluded Account or any other such account for which a
Control Agreement has already been delivered) hereto (which such schedule shall
be complete in all respects as of the Amendment No. 2 Closing Date), in each
case in a form and substance reasonably satisfactory to the Administrative Agent
and duly executed by the parties thereto, to the extent Control Agreements are
not already in place.”

 



7 

 

 

1.08       Section 8 of the Credit Agreement is hereby amended by inserting a
new Section 8.17 as follows:

“SECTION 8.17 Maximum Cash Amount. If at any point after the Amendment No. 2
Closing Date, the Credit Parties’ have book cash in excess of $10,000,000 in the
aggregate (the “Maximum Cash Amount”), Borrower shall, within one (1) Business
Day, apply such amounts in excess of the Maximum Cash Amount to repay the
Obligations, to be applied in accordance with Section 5.02(i).”

 

1.09       Section 9.02 of the Credit Agreement is hereby amended by including
the following at the end thereof:

 

“Notwithstanding anything to the contrary contained in this Section 9.02,
commencing on the Amendment No. 2 Effective Date, the Credit Parties and each
its Subsidiaries shall not in any event license in any manner any assets
(including intellectual property) without the prior written consent of the
Required Lenders.”



1.10        Section 9.04(k) of the Credit Agreement is hereby amended by and
restated in its entirety as follows:

 

“(k) is a Disposition of (i) all or substantially all of the Canadian business
of the Company and its Subsidiaries or the Equity Interests in Teligent Canada
so long as (x) the purchase price therefor is not less than an amount separately
agreed by the Company and Administrative Agent and (y) not less than at least
seventy-five percent (75%) of the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneously with such Disposition
or (ii) at the time of such Disposition, (x) no Event of Default has occurred
and is continuing, (y) not less than at least seventy-five percent (75%) of the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with such Disposition and (z) the aggregate fair market
value of all assets so sold shall not exceed $2,500,000 in the aggregate; or”

 

1.11        Section 9.04 of the Credit Agreement is hereby amended by including
the following at the end thereof:

 

“Notwithstanding anything to the contrary contained in this Section 9.04,
commencing on the Amendment No. 2 Effective Date, the Credit Parties and each
its Subsidiaries shall not utilize clauses (k)(ii) and shall not in any event
license in any manner any assets (including intellectual property) without the
prior written consent of the Required Lenders.”

 

1.12       Section 9.13(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(a)       Minimum Net Revenue. The Net Revenue of the Credit Parties on a
consolidated basis to be less than the corresponding amount set forth in the Net
Revenue Level column for the corresponding Test Period as set forth in the below
chart:

 



8 

 

 

Test Period Net Revenue Level 4 quarters ending March 31, 2020 $59,000,000 4
quarters ending June 30, 2020 $55,000,000 4 quarters ending September 30, 2020
$54,000,000 4 quarters ending December 31, 2020 $57,000,000

 

1.13       Section 9.13(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(b)       Consolidated Adjusted EBITDA. The Consolidated Adjusted EBITDA, as of
the last day of each Test Period set forth below, to be less than the amount set
forth below opposite such measurement date:

 

Test Period Consolidated Adjusted EBITDA 4 quarters ending March 31, 2021
$10,000,000 4 quarters ending June 30, 2021 $10,000,000 4 quarters ending
September 30, 2021 $10,500,000 4 quarters ending December 31, 2021 $10,500,000 4
quarters ending March 31, 2022 $10,500,000 4 quarters ending June 30, 2022
$11,000,000 4 quarters ending September 30, 2022 $13,000,000

 

1.14        Section 9.13(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(c)       Minimum Liquidity. The Liquidity of the Credit Parties on a
consolidated basis to be less than $4,000,000 at any time.”

 

1.15       Section 10.01(c) of the Credit Agreement is hereby amended by
amending and restating clause (i) in its entirety as follows:

 



9 

 

 

“(c)       Non-Performance of Certain Covenants and Obligations. Any Credit
Party shall default in the due performance or observance of any of its
obligations under (i) Section 8.01(a) – (d), Section 8.01(e)(i)-(iii), Section
8.01(g), 8.01 (q), 8.02 (other than to the limited extent such Section requires
books and records to be kept in accordance with GAAP which shall instead be
subject to Section 10.01(d)), Section 8.03, Section 8.05(a), Section 8.10,
Section 8.11(b), Section 8.11(c), Section 8.12, 8.15, 8.16, 8.17, Article IX or
the Fee Letter (other than any payment obligations under the Fee Letter which
shall instead be subject to Section 10.01(a)(iii)) or (ii) Section 8.01(e)(iv),
Section 8.01(f), Section 8.01(h), Section 8.01(o) and such default shall
continue unremedied for a period of five (5) Business Days after the earlier of
(x) any officer of any Credit Party shall first have knowledge thereof or (y)
any Credit Party receives written notice from the Administrative Agent or the
Required Lenders in respect thereof.”

 

1.16       Section 12.06(b) of the Credit Agreement is hereby amended by
amending and restating clause (i) in its entirety as follows:

 

“(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees (other than to a Defaulting Lender or to the
Borrower or to any of the Borrower’s Affiliates or Subsidiaries) (each, an
“Eligible Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (which consent in each case
shall not be unreasonably withheld or delayed) of the Administrative Agent;
provided, that no consent of the Administrative Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, and
provided further, that no consent of the Borrower shall be required for any
assignment hereunder.”

 

Section 2. Representations and Warranties. Each Credit Party, jointly and
severally, hereby represents and warrants to the Lenders and the Administrative
Agent as follows, which representations and warranties are continuing and shall
survive the execution and delivery hereof:

 

2.01        No Default. At and as of the date of this Amendment and both prior
to and after giving effect to this Amendment, no Default or Event of Default is
continuing.

 

2.02       Representations and Warranties True and Correct. At and as of the
date of this Amendment and both prior to and after giving effect to this
Amendment, each of the representations and warranties contained in the Credit
Agreement and other Credit Documents is true and correct in all material
respects (except where such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date).

 

2.03       Corporate Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute and deliver this Amendment
and carry out the terms and provisions of this Amendment and the Amended Credit
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Amendment and the
performance of the Amended Credit Agreement. Each Credit Party has duly executed
and delivered this Amendment, and this Amendment and the Amended Credit
Agreement constitute the valid and binding agreements of such Credit Party
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

 



10 

 

 

2.04       No Violation. The execution, delivery and performance by any Credit
Party of this Amendment and the performance of the Amended Credit Agreement, and
compliance with the terms and provisions thereof, will not (i) contravene any
applicable provision of any material Applicable Law of any Governmental
Authority, (ii) result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party (other than Permitted Liens and Liens
created under the Credit Documents) pursuant to (A) the terms of any material
indenture, loan agreement, lease agreement, mortgage or deed of trust, or (B)
any other Material Contracts Obligation, in the case of either clause (ii)(A) or
(ii)(B), to which any Credit Party is a party or by which it or any of its
property or assets is bound, or (iii) violate any provision of the Organization
Documents of any Credit Party, except with respect to any conflict, breach or
contravention or default (but not creation of Liens) referred to in clause (ii),
to the extent that such conflict, breach, contravention or default could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3. Conditions. This Amendment shall not become effective until each of
the following conditions is satisfied (or waived by the Required Lenders):

 

3.01 The Administrative Agent shall have received counterparts of this Amendment
duly executed by each Credit Party signatory hereto and each other relevant
party to this Amendment;

 

3.02 The representations and warranties contained in Section 2 hereof shall be
true and correct in all material respects on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such earlier date);

 

3.03 The Administrative Agent shall have received counterparts of the Amendment
No. 2 Fee Letter, duly executed by each Credit Party signatory thereto and each
other relevant party to that certain Amendment No. 2 Fee Letter;

 

3.04 Liquidity shall not be less than $4,000,000;

 

3.05       The Administrative Agent shall have received a certificate for each
Credit Party, dated as of the date hereof, duly executed and delivered by such
Credit Party’s General Counsel, other duly authorized officer, managing member
or general partner, as applicable, as to:

 

(vi)             resolutions of each such Person’s board of managers/directors
(or other managing body, in the case of a Person that is not a corporation) then
in full force and effect expressly and specifically authorizing, to the extent
relevant, all aspects of the Amendment and Warrants applicable to such Person
and the execution, delivery and performance of the Amendment and Warrants, in
each case, to be executed by such Person;

 

(vii)          the incumbency and signatures of its Authorized Officers and any
other of its officers, managing member or general partner, as applicable,
authorized to act with respect to the Amendment and Warrants to be executed by
such Person;

 

(viii)        each such Person’s Organization Documents, as amended, modified or
supplemented as of the date hereof, with the certificate or articles of
incorporation or formation certified by the appropriate officer or official body
of the jurisdiction of organization of such Person;

 



11 

 

 

(ix)             certificates of good standing with respect to each Credit
Party, each dated within a recent date prior to the date hereof, such
certificates to be issued by the appropriate officer or official body of the
jurisdiction of organization of such Credit Party, which certificate shall
indicate that such Credit Party is in good standing in such jurisdiction, and
(B) certificates of good standing with respect to each Credit Party, each dated
within a recent date prior to the date hereof, such certificates to be issued by
the appropriate officer of the jurisdictions where such Credit Party is
qualified to do business as a foreign entity and conducts material business
operations, which certificates shall indicate that such Credit Party is in good
standing in such jurisdictions, which certificates shall provide that each
Secured Party may conclusively rely thereon until it shall have received a
further certificate of a General Counsel, other duly authorized officer,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person as provided in Section 8.01(k)
of the Credit Agreement.



 

3.06 The Administrative Agent shall have received, for its own account, the
fees, costs and expenses due and payable to it pursuant to Section 4.01 hereof
and Section 12.05 of the Amended Credit Agreement (including the reasonable
fees, disbursements and other charges of counsel) for which invoices have been
presented prior to the date hereof; and



3.07 The Administrative Agent shall have received counterparts of the Amendment
No. 4 to Second Lien Credit Agreement duly executed by each Credit Party
signatory thereto and each other relevant party thereto.

 

Section 4. Miscellaneous.


 

4.01 Fees and Expenses. The Borrower agrees and acknowledges that all reasonable
and documented out-of-pocket costs and expenses incurred by the Administrative
Agent in connection with this Amendment, including the reasonable fees,
disbursements and other charges of one counsel, shall be paid by the Credit
Parties to the Administrative Agent.

 

4.02 No Waiver or Modification. Nothing contained herein shall be deemed to
constitute a waiver of compliance with any term or condition contained in the
Credit Agreement or any other Credit Document or constitute a course of conduct
or dealing among the parties. The Administrative Agent and Lenders reserve all
rights, privileges and remedies under the Credit Documents. Except as expressly
amended hereby, the Credit Agreement and other Credit Documents remain
unmodified and in full force and effect in accordance with their respective
terms and are hereby ratified and confirmed in all respects.

 

4.03 Credit Document. This Amendment shall constitute a Credit Document under
and as defined in the Amended Credit Agreement. All references in the Credit
Documents to the Credit Agreement shall be deemed to be references to the Credit
Agreement as amended hereby.

 

4.04 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM, CONTROVERSY OR DISPUTE UNDER, ARISING OUT OF OR
RELATING TO THIS AMENDMENT, WHETHER BASED IN CONTRACT (AT LAW OR IN EQUITY),
TORT OR ANY OTHER THEORY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 



12 

 

 

4.05 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
and delivered shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
format (i.e., “pdf” or “tif”) by electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

4.06 Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not affect the interpretation of this
Amendment.

 

4.07 Binding Effect; Assignment. This Amendment shall be binding upon and inure
to the benefit of the Borrower, the other Credit Parties, the Administrative
Agent and the Lenders and their respective successors and assigns in accordance
with the terms of the Credit Agreement.

 

4.08 Integration. This Amendment, the Amended Credit Agreement, and the other
Credit Documents incorporate all negotiations of the parties hereto with respect
to the subject matter hereof and thereof and are the final expression and
agreement of the parties hereto and thereto with respect to the subject matter
hereof and thereof. This Amendment, the Amended Credit Agreement, and the other
Credit Documents represent the agreement of the parties hereto with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any party hereto or thereto relative to the
subject matter hereof or thereof not expressly set forth or referred to herein
or therein.

 

4.09 Reaffirmation. Each Credit Party as debtor, grantor, pledgor, guarantor,
assignor, or in any other similar capacity in which such Credit Party grants
liens or security interests in its property or otherwise acts as accommodation
party or guarantor, as the case may be, hereby (i) ratifies and reaffirms all of
its payment and performance obligations, contingent or otherwise, under each
Credit Document to which it is a party (after giving effect hereto) and (ii) to
the extent such Credit Party granted liens on or security interests in any of
its property pursuant to any such Credit Document as security for or otherwise
guaranteed the Borrower’s Obligations under or with respect to the Credit
Documents, ratifies and reaffirms such guarantee and grant of security interests
and liens and confirms and agrees that such security interests and liens
hereafter secure all of the Obligations as amended hereby.

 

4.10       Release of Claims. In consideration of the Lenders’ and
Administrative Agent’s agreements contained in this Amendment, each Credit Party
hereby irrevocably releases and forever discharges the Lenders and the
Administrative Agent and their respective affiliates, subsidiaries, successors,
assigns, directors, officers, employees, agents, consultants and attorneys
(each, a “Released Person”) of and from any and all claims, suits, actions,
investigations, proceedings or demands, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
of any kind or character, known or unknown, which such Credit Party ever had or
now has against the Administrative Agent, any Lender or any other Released
Person which relates, directly or indirectly, to any acts or omissions prior to
the date hereof of the Administrative Agent, any Lender or any other Released
Person relating to the Amended Credit Agreement or any other Credit Document.



 

[Remainder of the page intentionally left blank]

 

13 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 



BORROWER: TELIGENT, INC.           By: /s/ Damian Finio     Name: Damian Finio  
  Title: Chief Financial Officer



 

GUARANTORS: IGEN, INC.           By: /s/ Damian Finio     Name: Damian Finio    
Title: Chief Financial Officer  

 

  TELIGENT PHARMA, INC.           By: /s/ Damian Finio     Name: Damian Finio  
  Title: Chief Financial Officer  

 



[Signature Page to Amendment No. 2 to First Lien Credit Agreement]

 

 



ADMINISTRATIVE AGENT AND A LENDER: ARES CAPITAL CORPORATION,   a Maryland
corporation               By:

/s/ Scott Lem

    Name: Scott Lem       Title: Authorized Signatory  



 

[Signature Page to Amendment No. 2 to First Lien Credit Agreement]

 

 



LENDERS: ACF FINCO I LP,   a Delaware limited partnership         By:

/s/ Oleh Szczupak

    Name: Oleh Szczupak      Title: Authorized Signer 

  

  CION ARES DIVERSIFIED CREDIT FUND         By:

/s/ Scott Lem

    Name: Scott Lem      Title: Authorized Signatory 

 

  ARES CENTRE STREET PARTNERSHIP, L.P.,         By: Ares Centre Street GP, Inc.,
as general partner         By:

/s/ Scott Lem

    Name: Scott Lem       Title: Authorized Signatory  

 

  ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES INTERESTS OF THE SALI
MULTI-SERIES FUND, L.P.               By:

/s/ Scott Lem

    Name: Scott Lem       Title: Authorized Signatory  

 

[Signature Page to Amendment No. 2 to First Lien Credit Agreement]

 

 



  ARES COMMERCIAL FINANCE,         By: Ares Commercial Finance GP LP, its
general partner   By: ACF GP LLC, its general partner         By:

/s/ Oleh Szczupak

    Name: Oleh Szczupak       Title: Authorized Signer  

 



[Signature Page to Amendment No. 2 to First Lien Credit Agreement]

